DETAILED ACTION
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Kim, US 2015/0214126 A1).
Regarding claim 1, Kim shows a semiconductor device (power semiconductor module 200 in FIG. 5) comprising: an insulating substrate (PCB 210 in FIG. 5 and [0055]); a first semiconductor element (power device 201) connected to the insulating substrate (PCB 210); a conductive member (circuit pattern 212/213 in FIG. 5) disposed on the insulating substrate (PCB 210), and including a first opposing portion ( pattern 212) and a second opposing portion ( pattern 213) located opposite each other with respect to the first semiconductor element (power device 201) in plain view and electrically connected to each other (see FIG. 5); a first wire ([0060] and FIG. 5) connected to the first semiconductor element (power device 201) and the first opposing portion; and a second wire ([0060] and FIG. 5)  connected to the first semiconductor element and the second opposing portion, and located opposite the first wire with respect to a connection point in plain view (see FIG. 5), the connection point being a point where the first wire and the first semiconductor element are connected to each other (see FIG. 5).  
Regarding claim 2, Kim shows a semiconductor device (power semiconductor module 200 in FIG. 5), wherein the first semiconductor element (power device 201), the first wire ([0060] and FIG. 5), and the second wire ([0060] and FIG. 5)  respectively comprise a plurality of first semiconductor elements (power device 201), a plurality of first wires ([0060] and FIG. 5), and a plurality of second wires ([0060] and FIG. 5), and the plurality of first semiconductor elements are connected in parallel (see FIG. 5) with one another with the plurality of first wires, the plurality of second wires ([0060] and FIG. 5), and the conductive member (circuit pattern 212/213).  
Regarding claim 3, Kim shows a semiconductor device (power semiconductor module 200 in FIG. 5), wherein an external control terminal (connection terminal 204) connected to an exterior of the semiconductor device; and a control pattern (connection terminal 204) disposed on the insulating substrate (PCB 210), and connected only to a control wire between the external control terminal and the first semiconductor element (power device 201).  
Regarding claim 4, Kim shows a semiconductor device (power semiconductor module 200 in FIG. 5), wherein a control wire ([0060] between control electrodes (terminal slots 202) of the plurality of first semiconductor elements (power device 201) is stitch-bonded to the control electrodes (see FIG. 5).  
Regarding claim 6, Kim shows a semiconductor device (power semiconductor module 200 in FIG. 5), wherein a second semiconductor element (power device 201) disposed on the insulating substrate (PCB 210), and connected to the first wire ([0060]) between the first semiconductor element and the first opposing portion or to the second wire between the first semiconductor element and the second opposing portion (see FIG. 5).  
Regarding claim 8, Kim shows a semiconductor device (power semiconductor module 200 in FIG. 5), wherein a direction of extension of the first wire and a direction of extension of the second wire form an obtuse angle in plan view (see FIG. 5 and related text).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over (Kim, US 2015/0214126 A1) in view of Mishra et al ( Mishra, US 2020/0119179 A1).
Regarding claim 9, Kim teaches wherein the first semiconductor element comprises power device (power device 201), but fails to teach the semiconductor device a wide bandgap semiconductor.
However, Mishra teaches a semiconductor a wide bandgap semiconductor ([0003]). At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to use a power device as a wide bandgap semiconductor, because such use is typical in the related art as taught by Mishra in ([0003]).  
Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS ULLAH/           Primary Examiner, Art Unit 2893